DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “the depth of the groove being larger than a distance between the second electrode and an outer edge of the front surface of the semiconductor part.” and claim 5 recites “the depth of the groove being larger than a distance between the third electrode and an outer edge of the front surface of the semiconductor part.” (emphasis added). The quoted limitations above do not appear to match what is shown on the figures and associated description. It seems that it is the opposite that is shown.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “the semiconductor part includes four of the side surfaces, and at least two of the grooves are provided in one side surface of the four side surfaces.” (emphasis added). The underlined limitations lack antecedent basis in the claim and make the claim ambiguous as “side surface” and “groove” were referred to only in the singular form in independent claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegleiter et al. (US 6,531,405).

a.	Re claim 1, Wegleiter et al. disclose a  semiconductor device (structure in fig. 2 implemented with the device in fig. 1 as disclosed in col. 6 ln. 29-41), comprising: a semiconductor element  including a semiconductor part 1&18 (col. 5 ln. 10-47), a first electrode 5, and a second electrode 6, the semiconductor part including a back (bottom) surface, a front (top) surface at a side opposite to the back surface, and a side surface linking the back surface and the front surface (explicit on fig. 1), the semiconductor part including a groove (a groove in the roughness 8 on a side surface of layer 2  or on a side surface of layer 1 near layer 2 for example) in the side surface (see col. 5 ln. 43-46 for a description of roughness 8), the groove surrounding the semiconductor part, the first electrode being provided on the back surface of the semiconductor part, the second electrode being provided on the front surface of the semiconductor part; and a resin 22 (col. 6 ln. 25-26) hermetically sealing the semiconductor element, the resin including a portion embedded in the groove (col. 6 ln. 23-41 explains that resin 22 meshes with roughness 8, and this implicitly means that resin 22 fills the grooves defined by roughness 8, which is something that would naturally happen anyway when sealing the device with resin 22, resulting in enhanced bonding between the device on fig. 1 and resin 22 in fig. 2).

b.	Re claim 5 and in view of the 112 1st rejection above, the groove has a depth in a first direction perpendicular to the side surface, the depth of the groove being smaller than a distance between the second electrode and an outer edge of the front surface of the semiconductor part (this is explicit on fig. 1).

c.	Re claim 8, Wegleiter disclose a semiconductor device (structure in fig. 2 implemented with the device in fig. 1 as disclosed in col. 6 ln. 29-41), comprising (see claim 1 rejection above as to which section to read for every identified element): a semiconductor element including a semiconductor part 1&18, a first electrode 5, and a second electrode 6, the semiconductor part including a back (bottom) surface, a front (top) surface at a side opposite to the back surface, and a side surface linking the back surface and the front surface (explicit on fig. 1), the semiconductor part including a groove (as defined in claim 1 rejection above) in the side surface, the groove extending (at least in part) in a direction from the back surface toward the front surface and being linked to the front surface and the back surface, the first electrode being provided on the back surface of the semiconductor part, the second electrode being provided on the front surface of the semiconductor part; and a resin 22 hermetically sealing the semiconductor element and including a portion filled into the groove (see explanations in claim 1 rejection above).

d.	Re claim 10, the semiconductor element includes a plurality of recesses provided on the side surface (explicit on fig. 1), the groove extending in a direction (vertical direction; the groove as can be seen on fig. 7 extends in the vertical direction, i.e. widen in the vertical direction, when moving outward horizontally from its deepest point in layer 2) crossing the plurality of recesses.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegleiter et al. (US 6,531,405) in view of Kaempf et al. (US 10,115,869).

a.	Re claim 2, Wegleiter et al. disclose all the limitation of claim 1 as stated above including the device according to claim 1, further comprising: a base 20 connected via the first electrode to the semiconductor part at the back surface side, the resin covering the semiconductor element on the base, the semiconductor part including a first portion 3 (or 3&4) and a second portion 1 (or lower half of 1), the first portion being positioned at a higher level than a level of the groove, the second portion being positioned at a lower level than the level of the groove, the second portion being provided between the base and the first portion, except explicitly for the first portion protruding further into the resin than the second portion in a direction parallel to the front surface of the semiconductor part.

	However, Kaempf et al. disclose a device similar to the one of Wegleiter et al. wherein an upper part (or half upper part) of a device 10 if wider than a lower (or half lower part) of said device, side surfaces of said devices comprising at least a groove to enhance adhesion of the device to an encapsulant 7 (see fig. 2C&7 and related text).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the semiconductor part shaped as to have its upper portion wider than its lower portion (i.e. side surface of the semiconductor part would be inclined or slanted), and this in order to increase the surface area of the side surface of the semiconductor part, thereby also increasing the bonding area and strength with resin 22 (see MPEP 2143.E&G and 2144.I&II; it is noted that an inclined or slanted side surface makes it basically the hypotenuse of a right angle triangle that the vertical side to be modified is one of the sides, and the hypotenuse is longer than any of the other sides of said right angle triangle). The modification would have resulted in having the first portion protruding further into the resin than the second portion in a direction parallel to the front surface of the semiconductor part.

b.	Re claim 3, the base includes a mounting portion (portion in the footprint of layer 5 or portion directly contacting 5 and 22) and a terminal (remaining portion of 20), the mounting portion being sealed inside the resin (note that col. 6 ln. 29-36 disclosed that the housing of the semiconductor device can be made of only a single piece of transparent plastic, and this implicitly means that only a single transparent resin plastic would seal replace 22&21; in the alternative it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a single transparent plastic resin 22 to replace 22&21 as suggested) and electrically connected to the semiconductor element, the terminal extending outward from the resin (explicit in view of fig. 2, picturing 22&21 being replaced by a single encapsulant 22).

c.	Re claim 4, Wegleiter et al. disclose all the limitations of claim 1 as stated above including that the semiconductor part includes a plurality of recesses (remaining recesses of roughness 8 besides the ones defined as being the groove in claim 1 rejection above) in the side surface, and the groove has a depth in a first direction perpendicular to the side surface, except explicitly the depth of the groove being not less than 2 times a maximum depth of the plurality of recesses in the first direction.

	However, Kaempf et al. disclose a device 10 similar to the one of Wegleiter et al. wherein a groove 22 having a depth being not less than 2 times a maximum depth of  other grooves is provided in a side surface of said device in order to enhance adhesion of said device to an encapsulant (see fig. 7 and at least col. 10 ln. 64 to col. 11 ln. 3).

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the groove to being not less than 2 times a maximum depth of the plurality of recesses in the first direction in order to further enhance the bonding between the semiconductor part and resin 22.


Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegleiter et al. (US 6,531,405).

a.	Re claim 6 and in view of the 112 1st rejection above, Wegleiter et al. disclose all the limitations of claim 1 as stated above except explicitly that the semiconductor element further includes a third electrode apart from the second electrode on the front surface of the semiconductor part, and the groove has a depth in a first direction perpendicular to the side surface, the depth of the groove being larger than a distance between the third electrode and an outer edge of the front surface of the semiconductor part. Noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art to have provided a third electrode similar to electrode 6 on a top surface of the semiconductor part and in the direction orthogonal to the plan of fig. 1&2, and this as a non-inventive duplication of essential working part (see MPEP 2144.04.VI) for a larger light emitting device wherein providing a plurality of electrode 6 would be desired for better current distribution and/or higher current carrying capacity (see MPEP 2144.I&II). 

b.	Re claim 9, and in view of the 112 1st rejection above, Wegleiter et al. disclose all the limitations of claim 8 as stated above except explicitly that the semiconductor part includes four .

Claims 1-2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaempf et al. (US 10,115,869) in view of Yamashita et al. (US 2020/0403127).

a.	Re claim 1, Kaempf et al. disclose a semiconductor device, comprising: a semiconductor element 10 including a semiconductor part 1&3&2 (see fig. 4A and related text; see remaining of disclosure for more details; note that 1&2&3 is a semiconductor part by virtue of at least portion 1 being a semiconductor part), a first electrode 52, and a second electrode 51, the semiconductor part including a back (bottom) surface, a front (top) surface (in the alternative, the from surface can be the top surface of layer 3) at a side opposite to the back surface, and a side surface linking the back surface and the front surface (explicit on fig. 4A), the semiconductor part including a groove 22 in the side surface, the groove surrounding the semiconductor part, the first electrode being provided on the back surface of the semiconductor part, the second electrode being provided on the front surface of the semiconductor part; and [an encapsulant] 7 (col. 11 ln. 4-34) hermetically sealing the semiconductor element, the [encapsulant] including a portion embedded in the groove (explicit on fig. 4A). But Kaempf et al. do not appear to explicitly disclose the encapsulant being a resin encapsulant.

	However, Yamashita et al. disclose a device similar to the one of Kaempf et al. wherein a silicone resin 14&15 is used as encapsulant (see for example figs. 1B&2A, [0039], [0043]-[0045]).

	As such, and noting that Kaempf disclose 7 to be made of silicone (see col. 11 lin. 25-34) and further noting that resin 14 of Yamashita et al. contain titanium oxide particle as does encapsulation portion 71 of encapsulant 7 as explained in col. 11 ln. 4-14 of Kaempf et al., it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided encapsulant 7 to be made of silicone resin, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07).

b.	Re claim 2, the device according to claim 1, further comprises: a base 90 connected via the first electrode to the semiconductor part at the back surface side, the resin covering the semiconductor element on the base, the semiconductor part including a first portion (portion above 22) and a second portion (portion below 22), the first portion being positioned at a higher level than a level of the groove, the second portion being positioned at a lower level than the level of the groove, the second portion being provided between the base and the first portion, the first portion protruding further into the resin than the second portion in a direction parallel to the front surface of the semiconductor part (this is true for a device 10 of fig. 2C being implement in fig. 4A).

c.	Re claim 4, the semiconductor part includes a plurality of recesses in the side surface (explicit on fig. 4A), and the groove has a depth in a first direction perpendicular to the side surface, the depth of the groove being not less than 2 times a maximum depth of the plurality of recesses in the first direction (explicit on fig. 4A).

d.	Re claim 5, the groove has a depth W (see fig. 3) in a first direction perpendicular to the side surface, the depth of the groove being larger than a distance between the second electrode and an outer edge of the front surface of the semiconductor part (explicit on fig. 4A with the front surface being the top surface of layer 3 as alternatively interpreted in claim 1 rejection above).

e.	Re claim 7, Kaempf et al. in view of Yamashita et al disclose all the limitations of claim 1 as stated above except  explicitly that the first electrode is provided further inward than an outer edge of the back surface of the semiconductor part. However, Yamashita et al. disclose a bottom electrode (unlabeled but clearly visible on figs. 1B&2A) being formed further inward than a bottom surface of a light emitting device. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first electrode 52 further inward than an outer edge of the back surface of the semiconductor part, and this as a non-inventive step of providing such an electrode according to a known configuration in the art or formed as such in order to save time and cost as compared to forming it bigger to cover the whole back surface (see MPEP 2144.I&II).

g.	Re claim 8, Kaempf et al. disclose a semiconductor device, comprising (see claim 1 rejection above as to which part to read for every identified element): a semiconductor element 10 including a semiconductor part 1&2&3 (as explained above), a first electrode 52, and a second electrode 51, the semiconductor part including a back (bottom) surface, a front (top or as explained above) surface at a side opposite to the back surface, and a side surface linking the back surface and the front surface, the semiconductor part including a groove 22 (or 22 and all the remaining grooves) in the side surface, the groove extending in a direction (vertical) from the back surface toward the front surface and being linked to the front surface and the back surface, the first electrode being provided on the back surface of the semiconductor part, the second electrode being provided on the front surface of the semiconductor part; and a resin 7 (see claim 1 rejection above as to the reason to make encapsulant 7 a resin) hermetically sealing the semiconductor element and including a portion filled into the groove.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takesawa (US 2015/0228504), Haga (2019/0043791) and Yamamoto (US 2019/0103519) disclose devices similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899